*706ORDER
PER CURIAM.
The Court having considered the Motion for Stay of Warrant of Execution and Request for Immediate Hearing, the Application for Leave to Appeal from the denial of a motion to reopen the post-conviction case, the State’s response to the Motion and Application and Oken’s response to the State’s answer, it is this 14th day of June, 2004,
ORDERED, by the Court of Appeals of Maryland, that the Motion and Application be, and they are hereby, DENIED.
Chief Judge BELL dissents and would grant the Application for Leave to Appeal and the requested Stay.